DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawings filed 16 December 2019 are approved by the examiner.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered by the examiner and an initialed copy is attached.
Citation Notation
The following citations are made for the convenience of the reader:
Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
	
Claim Objections
Claim 33 is objected to because of the following informalities: unbalanced “)”.  Appropriate correction is required.
Election/Restrictions
Applicant's election with traverse of Group I, now rewritten as claims 21-40, in the reply filed on 05 July 2022 is acknowledged.  The traversal is on the ground(s) that there is a lack of burden.  This is not found persuasive because the Groups are directed to a specific invention (i.e. different process and cell composition) that requires differing search strategies and databases (class/subclass) thus leading to an undue burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is directed to a singular cell – see “A matrix-encapsulated cell”; however, the body of the claim is directed to multiple cells thus leading to an ambiguity regarding the claimed invention.
Claim 21 recites the limitations “one or more of the cells”, "the encapsulating polymer", “some of the cells” and “the matrix”.  There is insufficient antecedent basis for these limitations in the claim.
The term “substantially free of graphene oxide” in claim 28 is a relative term which renders the claim indefinite. The term “substantially free of graphene oxide” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification discloses the “substantially free of graphene oxide” limitation in section [0030]; however, the recited ranges/thresholds are merely disclosed as exemplary thus the claim is still deemed indefinite.
Claims 22-40 are dependent on claim 21 thus inherit the same deficiencies.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-26, 28-31, 36 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciriza (NPL).
	Claim 21: Ciriza discloses a microcapsule with a matrix of graphene oxide and alginate encapsulating cells (abs). The direct contact and conductivity limitations are met since the graphene oxide (which is conductive) is mixed with the alginate instead of being located away from the interior.
	Claims 22-24: Ciriza discloses various dimeters such as 160 microns and smaller (abs, Figs 1 and 3 with accompanying text). The fiber limitation is met under BRI since specific structural limitations are not present (e.g. Length or L to D ratio).
	Claims 25-26: Ciriza discloses the calcium alginate polymer matrix (pp 261 and Figs 1 and 3 with accompanying text).
	Claim 28: Ciriza discloses varying the amounts of GO thus the claimed “substantially free” limitation is met under BRI for the lower levels.
	Claims 29-31: Ciriza discloses a concentration of 4x106 of cells/mL of living cells such as stem cells (pp 261 and 267).
	Claim 36: Ciriza discloses tuning the dispersion of GO and achieving a distribution evenness (pp 265).
	Claim 39: Regarding the claimed electrical signal detection property, if a prior art reference teaches the substantially identical material, it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
Claim(s) 21, 22, 25, 29-31, 35, 36 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang.
	Claims 21 and 25: Zhang discloses a conductive hydrogel beads with a matrix comprising reduced graphene oxide and an oligosaccharide biopolymer encapsulating various cells (abs, ¶33, 38, example 10 and Fig 1A with accompanying text). The direct contact limitation is met since RGO is mixed within the matrix.
	Claim 22: The fiber limitation is met under BRI since specific structural limitations are not present (e.g. Length or L to D ratio).
	Claims 29-31: Zhang discloses a concentration of 103 to 107 of cells/mL of living cells and stem cells (¶79-84, 109-111).
	Claim 35: Zhang discloses PEG (abs and claims).
	Claim 36: Zhang discloses a homogeneous distribution (Fig 1A with accompanying text).
	Claim 39: Regarding the claimed electrical signal detection property, if a prior art reference teaches the substantially identical material, it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 25-39 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy.
Claims 21, 29 and 30: Fahmy discloses a nanolipogel delivery vehicle comprising a biopolymer and graphene (abs, ¶60-62, 68-72). Further, Fahmy discloses the delivery content being living cell such as stem cells (¶84, 90, 151-157) and graphene interacting with the content (¶69). The Fahmy reference discloses the claimed invention with graphene, a biopolymer and stem cells but does not disclose the composition with the claimed elements with enough specificity to anticipate the claimed invention. Nevertheless, given that the Fahmy reference discloses each of the claimed elements and is motivated to achieve the benefit of biocompatibility and robustness, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught elements since the Fahmy reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success since the reference is directed to a similar field of endeavor - see MPEP 2143. It is also noted that the fact that many components are disclosed would not have made any of them less obvious. Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  Here, the Fahmy reference discloses each of the claimed components and there is no evidence nor teaching that the selection of the claimed components would be repugnant to a skilled artisan.
Claims 25, 26, 35 and 38: Fahmy discloses chitosan, alginate, gelatin and PEG (¶48, 60-62).
Claims 27 and 37: The Fahmy reference discloses the claimed invention but does not explicitly disclose the claimed loading ranges for graphene and/or biopolymer. It is noted that the claimed loading ranges are construed as result-effective variables, i.e., a variable which achieves a recognized result such as bio-integration and robustness. Given that the Fahmy reference discloses a similar encapsulation matrix, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the amounts of the components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize known variables, i.e. the amount of components, since the reference also discloses a similar end-product.  Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). 
Claim 28: Fahmy does not require graphene oxide.
Claim 31: Fahmy discloses a density of 104 cells/uL (examples, ¶230).
Claims 32-35: Fahmy discloses BSA (¶18, 38, 48, 52, 99 and 262).
Claim 36: Fahmy discloses graphene host is dispersed within the matrix (¶65).
Claim 39: Regarding the claimed electrical signal detection property, if a prior art reference teaches the substantially identical material, it would be reasonable that the same function and/or property would be imparted or exhibited.  See MPEP 2112.01. Applicant is welcomed to provide any evidence that the disclosed material is exceedingly different from the claimed material - thus the claimed properties would inevitably not be present.
Claim(s) 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
The Zhang reference discloses the claimed invention but does not explicitly disclose the claimed loading range for graphene and/or biopolymer. It is noted that the claimed loading ranges are construed as result-effective variables, i.e., a variable which achieves a recognized result such as bio-integration and robustness. Here, Zhang discloses optimizing the amount of the components (abs, ¶69 and examples). Given that the Zhang reference discloses a similar encapsulation matrix, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization such as varying the amounts of the components, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize known variables, i.e. the amount of components, since the reference also discloses a similar end-product.  Further, obviousness only requires a reasonable expectation of success. In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988). 
Claim(s) 40 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang, Ciriza or Fahmy.
Claim 40 is a product by process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself and there is no evidence that these differences in the processes would have resulted in a different product. Until such evidence is presented, it would therefore have been obvious to one of ordinary skill in the art that the reference product reads on the claimed product. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.
Accordingly, the reference anticipates the material limitations of the listed claims.
With respect to the 103 portion of the rejection, in the alternative that any differences can be shown for the product of the product-by-process claims, as opposed to the product taught by Zhang, Ciriza or Fahmy, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product and are recognized as being well within the purview of the skilled artisan to yield predictable results. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685,688 (CCPA 1972). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ciriza 2018 discloses a graphene oxide/alginate encapsulating matrix for living cells.
Agarwal discloses a CNT/alginate encapsulating matrix.
Simon discloses a 2-D enclosure comprising graphene to deliver cells.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRI V NGUYEN/Primary Examiner, Art Unit 1764